Motion by respondent to dismiss appeal, denied. Cross motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is direc led to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect and argue the appeal is enlarged. Motion for assignment of counsel granted. Anthony F. Marra, Esq., 100 Centre St., New York 13, N. Y., is assigned as counsel to prosecute the appeal. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.